OPINION ON MOTION FOR REHEARING

DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Appellants motion for rehearing of this Courts judgment dismissing the appeal for failure to comply with Rule 25.2 of the Texas Rules of Appellate Procedure. In his motion, Appellant requests that the Court reconsider its decision and reinstate the appeal because he is appealing an involuntary mental health commitment, which is a civil proceeding, thus this is not a criminal case. The Court has considered Appellants motion and concludes the motion should be granted.
Accordingly, Appellants motion for rehearing is hereby GRANTED. The Court hereby WITHDRAWS its prior opinion and judgment dated October 13, 2005 and the case is now REINSTATED. Further, the case number will remain the same with the exception that it has now been designated as a civil case.